Citation Nr: 0717358	
Decision Date: 06/11/07    Archive Date: 06/18/07	

DOCKET NO.  04-38 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
circumcision.

2.  Entitlement to an initial compensable evaluation for 
bilateral pes planus with plantar fasciitis.

3.  Entitlement to an initial compensable evaluation for 
headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from January 1983 to November 
2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefits sought on appeal.

The issues of entitlement to initial compensable evaluations 
for bilateral pes planus with plantar fasciitis and for 
headaches will be addressed in the REMAND portion of this 
decision.


FINDING OF FACT

The veteran is not shown to have residual disability due to 
the circumcision he underwent during service.


CONCLUSION OF LAW

Residuals of a circumcision were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in October 2003 and March 2006.  The RO 
also provided assistance to the veteran as required under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  

In addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal.  

The veteran essentially contends that he has residual 
disability that is attributable to the elective circumcision 
he underwent during service.  The veteran relates that while 
he is able to maintain an erection the skin of his penis 
tears and bleeds and that he has decreased sensation that was 
not present prior to the circumcision.  Therefore, he 
contends that service connection should be established for 
the residuals of the circumcision.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or event occurred in service alone is not enough.  There must 
be chronic disability resulting from that injury or event.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between a current disability and 
the inservice disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A review of the evidence of record discloses that the veteran 
did undergo an elective circumcision during service.  
However, the medical evidence dated during following 
separation from service, fails to demonstrate that the 
veteran has residual disability attributable to that surgery.

The veteran was afforded a VA examination in June 2003 at 
which time he related that he experienced a tearing of the 
skin of his penis with an erection that he treated with 
Vaseline.  However, physical examination disclosed normal 
genitalia. In addition, the veteran was afforded a 
genitourinary examination in December 2004 at which time 
physical examination disclosed a normal penis.  The Board 
also observes that the veteran candidly testified at his BVA 
hearing that he had not consulted with any urologist or 
reproductive specialist, nor had he been treated by the VA 
for his claimed symptomatology.

Based on this record, the Board finds that service connection 
for residuals of a circumcision is not warranted.  Absent a 
current disability, service connection may not be granted.  
See Hickson v. West, 12 Vet. App. 147, 153 (1999) ("in order 
to prevail on the issue of service connection . . . , there 
must be medical evidence of a current disability").  Simply 
put, in the absence of evidence of a current disability there 
can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Therefore, the Board concludes 
that the medical evidence is against the veteran's claim.

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's has a disorder that had its 
origin during service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Simply put, in the absence of a present disability that is 
related to service, a grant of service connection is clearly 
not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating the presence of a current disability 
and of a nexus between a current disability and service by 
way of letters from the RO to him, but he has failed to do 
so.  A claimant has the responsibility to present and support 
a claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence of a relationship between 
a current disability and an injury, disease or event in 
service.  While the veteran is clearly of the opinion that he 
has residual of the circumcision performed during service, as 
a lay person, the veteran is not competent to offer an 
opinion that requires specialized training, such as the 
diagnosis or the etiology of a medical disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board concludes that service connection for residuals of a 
circumcision is established.   


ORDER

Service connection for residuals of a circumcision is denied.


REMAND

A preliminary review of the record discloses a need for 
further development with respect to the issues of entitlement 
to higher initial (compensable) evaluations for bilateral pes 
planus with plantar fasciitis and headaches.  In this regard, 
at the veteran's BVA hearing in September 2006 he reported 
that he had received treatment for his feet at the Temple VA 
Medical Center in the past 4 or 5 months and that he had 
received treatment for his headaches at the same VA Medical 
Center.  Since the last VA medical records considered by the 
RO are dated in January 2005, the veteran's testimony would 
indicate that there are additional VA medical records which 
are pertinent to his claim.  

The VA is deemed to have constructive knowledge of those 
records, and in this case, has actual knowledge of the 
existence of those records.  Consequently, they are 
considered to be evidence that is of record at the time any 
decision is made and should be obtained and associated with 
the claims file for review in connection with the veteran's 
current appeal.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  As the United States Court of Appeals for Veterans 
Claims (Court) stated in Murincsak v. Derwinski, 
2 Vet. App. 363, 372-373 (1992), "[t]he Court cannot accept 
the Board's being 'unaware' of certain evidence, especially 
when such evidence is in the possession of the VA, and the 
Board is on notice as to its possible existence and 
relevance.  When the VA is put on notice prior to the 
issuance of a final decision of the possible existence of 
certain records and their relevance, the BVA must seek to 
obtain those records before proceeding with the appeal."  The 
Court went on to explain in that case that there was a 
continuing obligation upon the VA to assist the veteran in 
developing the facts of his claim throughout the entire 
administrative adjudication and the VA's duty to obtain 
records regarding medical history is an important part of the 
VA's affirmative duties whether or not a claimant requests a 
particular record.  As such, further development to obtain 
these records is necessary prior to final appellate review.

It is also not clear whether the veteran has been provided 
notice consistent with the requirements of 5103(a) and 
38 C.F.R. § 3.159(b) in connection with his claims for higher 
initial (compensable) evaluations for his bilateral pes 
planus with plantar fasciitis and headaches.  In this regard, 
while the veteran was initially provided notice of the 
elements necessary to establish service connection for those 
disabilities by way of an October 2003 letter and was 
provided notice consistent with the requirements of the 
Court's decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in March 2006, it is not entirely clear that such 
notice is adequate.  In any event, the March 2006 letter was 
not followed by any further adjudicative action or reviewed 
by the RO.  Therefore, since this case is being returned in 
order to obtain VA medical records, the RO will have an 
opportunity to review the file and ensure that adequate 
notice has been provided to the veteran in connection with 
these claims.

This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the veteran 
will be notified when further action on his part is required.  
Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC should review the record 
and ensure that the veteran has been 
provided adequate notice consistent with 
the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in connection 
with his claims for higher initial 
(compensable) evaluations for bilateral 
pes planus with plantar fasciitis and for 
headaches, and if not, the veteran should 
be provided such notice.

2.  The RO/AMC should obtain and 
associate with the claims file VA medical 
records pertaining to the veteran from 
the Temple VA medical facility dated from 
January 2005 to the most recent available 
date, particularly those medical records 
pertaining to treatment the veteran 
reports he has received for his feet and 
headaches.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified



	                     
______________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


